Citation Nr: 1532364	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  07-27 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis.

2.  Entitlement to an initial compensable rating for status post left wrist fracture, prior to May 9, 2014, and 10 percent since that date.
 
3.  Entitlement to an initial compensable rating for status post right wrist fracture, prior to May 9, 2014, and 10 percent since that date.

4.  Entitlement to an initial compensable rating for left carpal tunnel syndrome (CTS) prior to March 8, 2011; a rating higher than 10 percent from March 8, 2011 to January 23, 2013; and a rating higher than 20 percent from January 24, 2013.
 
5.  Entitlement to an initial rating higher than 30 percent for right CTS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984 and from August 1985 to August 2006.

 These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part, granted service connection for tinea pedis, left and right CTS, and status post left and right wrist fracture.  Jurisdiction over this case was subsequently transferred to the VARO in Oakland, California, and that office forwarded the appeal to the Board.

In March 2014, the Board remanded the issues regarding higher ratings for tinea pedis, bilateral wrist disabilities, and bilateral CTS.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that subsequent to the completion of the development requested by the Board in the March 2014 remand, to include VA examination, the Veteran was issued a supplemental statement of the case (SSOC) in October 2014.  The SSOC was returned to the RO as undeliverable.  Documents in VBMS show that this document was sent to an address that is different than the address currently listed in VACOLS.  The address used in mailing the SSOC is evidently no longer valid.  There is no indication that the SSOC was resent to the current address.  Given that the Veteran responded to an examination notification sent to the address listed in VACOLS, the RO should send the SSOC to the address listed in VACOLS.  

Accordingly, the case is REMANDED for the following action:

Reissue the October 8, 2014 SSOC.  The SSOC should be sent to the Veteran's current address as listed in VACOLS.  The Veteran must be given an opportunity to respond before the case is returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




